[Cite as State v. Conde, 2021-Ohio-4222.]


                             IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State of Ohio,                                    :

                 Plaintiff-Appellee,              :
                                                                   No. 20AP-485
v.                                                :            (C.P.C. No. 15CR-2539)

James E. Conde,                                   :           (REGULAR CALENDAR)

                 Defendant-Appellant.             :




                                            D E C I S I O N

                                    Rendered on December 2, 2021


                 On brief: G. Gary Tyack, Prosecuting Attorney, and
                 Michael P. Walton, for appellee. Argued: Michael P. Walton.

                 On brief: Soroka and Associates, LLC, Roger Soroka, and
                 Joshua Bedtelyon, for appellant. Argued: Joshua Bedtelyon.

                   APPEAL from the Franklin County Court of Common Pleas

DORRIAN, P.J.
        {¶ 1} Defendant-appellant, James E. Conde, appeals the October 14, 2020
judgment of the Franklin County Court of Common Pleas revoking his community control
and sentencing him to prison. For the following reasons, we reverse and remand.
I. Facts and Procedural History
        {¶ 2} On August 27, 2015, appellant pled guilty to Count 2, theft in violation of R.C.
2913.02, a felony of the third degree, and Counts 3, 4, 5, and 6, all forgery in violation of
R.C. 2913.31, felonies of the fifth degree. By judgment entry filed October 22, 2015, the trial
court imposed a sentence of five years community control. As one of the conditions of
community control, the court also ordered appellant to pay restitution in the amount of
$248,831.
No. 20AP-485                                                                               2


       {¶ 3} On July 6, 2020, a probation officer of the court filed a request for revocation
of community control, alleging violations by appellant for failure to make restitution
payments. The probation officer indicated the balance due on restitution was $246,971. On
October 14, 2020, the trial court held a hearing and filed an entry revoking probation and
imposing a prison sentence.
II. Assignment of Error
       {¶ 4} Appellant appeals and assigns the following sole assignment of error for our
review:
               THE TRIAL COURT DENIED APPELLANT DUE PROCESS
               AND EQUAL PROTECTION OF LAW BY REVOKING HIS
               PROBATION DUE TO HIS FAILURE TO PAY HIS
               RESTITUTION IN FULL WITHOUT FIRST MAKING THE
               DETERMINATION THAT HE WILLFULLY DID NOT PAY.

III. Analysis
       {¶ 5}    Recently, in State v. McDaniel, 10th Dist. No. 18AP-875, 2019-Ohio-4996,
this court held:
               Under Ohio law, "[a] trial court may impose restitution as a
               condition of probation," and it is generally "within the trial
               court's discretion to revoke probation where the probationer
               has failed to make restitution." State v. Conway, 10th Dist.
               No. 05AP-358, 2006-Ohio-288, ¶ 11. However, "when a claim
               is made that the revocation of community control and
               imposing a prison term violates constitutional rights, the
               analysis becomes a question of law" in which de novo review
               is applicable. State v. Burgette, 4th Dist. No. 13CA50, 2014-
               Ohio-3483, ¶ 10. If a trial court revokes community control for
               non-payment of financial obligations imposed as part of that
               community control, "the Fourteenth Amendment to the
               United States Constitution is implicated as provided in
               Bearden v. Georgia, 461 U.S. 660, * * * (1983)." State v.
               Rudin, 1st Dist. No. C-110747, 2012-Ohio-2643, ¶ 8.

               In Bearden, the United States Supreme Court considered
               whether it was constitutionally permissible for a court to
               revoke an indigent defendant's probation and order him to
               serve the remaining portion of the probationary period in
               prison because of his failure to pay a fine and restitution,
               holding in part:
No. 20AP-485                                                                     3


           [I]n revocation proceedings for failure to pay a fine or
           restitution, a sentencing court must inquire into the reasons
           for the failure to pay. If the probationer willfully refused to pay
           or failed to make sufficient bona fide efforts legally to acquire
           the resources to pay, the court may revoke probation and
           sentence the defendant to imprisonment within the
           authorized range of its sentencing authority. If the
           probationer could not pay despite sufficient bona fide efforts
           to acquire the resources to do so, the court must consider
           alternative measures of punishment                    other than
           imprisonment. Only if alternative measures are not adequate
           to meet the State's interests in punishment and deterrence
           may the court imprison a probationer who has made sufficient
           bona fide efforts to pay. To do otherwise would deprive the
           probationer of his conditional freedom simply because,
           through no fault of his own, he cannot pay the fine. Such a
           deprivation would be contrary to the fundamental fairness
           required by the Fourteenth Amendment.

           Id. at 672-73.

           Ohio courts, applying the above principles in Bearden, have
           held that a trial court, before revoking community control and
           re-imposing a suspended prison sentence, is "required to not
           only inquire into the reasons for his failure to make full
           restitution payments, but also find that he had ' "willfully
           refused to pay or [had] failed to make sufficient bona fide
           efforts legally to acquire the resources to pay" ' restitution."

           ***

           Here, the trial court could only order appellant to serve a
           prison term if it determined "she failed to pay restitution and
           either (1) she did so willfully or intentionally by not making a
           bona fide effort, or (2) despite her bona fide efforts, an
           alternative means of punishment would not be 'adequate to
           meet the State's interests in punishment and deterrence.' "
           Estright at ¶ 13, quoting Bearden at 672. This court has held
           that "[f]acts sufficient to establish the degree of willfulness
           required to support revocation must be developed in the
           record." State v. Hudson, 10th Dist. No. 00AP-236 (Nov. 14,
           2000).

           Where the record is lacking with respect to the "analysis and
           findings required by Bearden and its progeny," a "reversal and
           remand is appropriate for the trial court to hold an evidentiary
           hearing in accordance with Bearden." Burgette at ¶ 25. See
No. 20AP-485                                                                                4


              also Estright at ¶ 13 ("Because the record does not reflect that
              the court performed the analysis and made the findings
              required by Bearden, we must remand this matter for the
              court 'to hold an evidentiary hearing in accordance with
              Bearden.' ").

(Fn. omitted.) Id. at ¶ 10-15.
       {¶ 6} Here, the trial court held a resentencing hearing on October 14, 2020
pursuant to R.C. 2929.19. At the hearing, appellant stipulated to the violations and
presented evidence in mitigation. The court revoked probation and imposed 24 months as
to Count 2, 6 months as to Count 3, 6 months as to Count 4, 6 months as to Count 5, and 6
months as to Count 6. The court ordered that Counts 2, 3, 4, 5, and 6 be served concurrently
with each other for a total of 24 months in prison, with 90 days of jail-time credit certified
to the Ohio Department of Rehabilitation and Correction.
       {¶ 7} Appellant argues that the trial court erred in imposing the sentence at the
revocation hearing as it did not make any findings. Plaintiff-appellee, State of Ohio, agrees
and concedes as follows:
              The only problem in this case is that [the] trial court failed to
              make a finding either that 1) the failure to pay was willful or
              2) despite a bona fide effort, an alternative means of
              punishment would not be adequate, given the State's interest
              in punishment and deterrence in this case. The State submits
              that either of those findings could be made based upon the
              record as it exists. However, a remand is necessary in order
              for the trial court to actually make its findings based upon the
              record. Accordingly, the State concedes error as to
              [appellant's] assignment of error and submits that this matter
              should be remanded with instructions to make the findings
              required by McDaniel before revoking [appellant's]
              community control.

(Appellee's Brief at 6.)
       {¶ 8} Accordingly, we sustain appellant's sole assignment of error and remand this
matter to the trial court to conduct a hearing and make findings in accordance with the
requirements of Bearden.
IV. Conclusion
       {¶ 9} Based on the foregoing, appellant's sole assignment of error is sustained, the
judgment of the Franklin County Court of Common Pleas is reversed, and this matter is
No. 20AP-485                                                                           5


remanded to that court for further proceedings in accordance with law and consistent with
this decision.
                                               Judgment reversed and cause remanded.
                    LUPER SCHUSTER and JAMISON, JJ., concur.